Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/19/2021 has been entered. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . By this amendment, 
Claims 5, 6, 18, and 19 have been amended.
Claims 1, 7, 14, and 20 have been amended.
Claims 1-4, 7-17, and 20 are pending.

Claim Objections 
Claims 2 and 15 are objected because of the following informalities: please correct “in response to identifying the occurrence of the computing condition” to read “in response to identifying an occurrence of a computing condition”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-9, 14-18, and 20 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Lin et al. (US 2012/0047154, hereafter Lin), in view of Pauley et al. (US 2018/0335968, hereafter Pauley), and in view of Hempel (US 2006/0236026)
	With respect to independent claim 1, Lin recites
A computer-implemented method, comprising: (abstract)
allocating, by an operating system of a computing device, (in a modern computing device, operating system manages computer hardware, software resources, and provides common services for computer programs and applications; thereby, host operating system #2804 (para 0169) allocates memory resource in the portable storage device) computer-implemented memory (para 0056 and abstract) into a discardable portion and a durable portion; (disclosing allocating a portion of storage area #110 for storing discardable file and a portion of the storage area #110 for storing non-discardable file (paras 0061 and 0076; fig. 4 and relevant texts); and the portions are considered as a discardable portion and a durable portion, respectively (see also fig. 1 and relevant texts))
receiving, from a computer-executable program, (disclosing a plurality of applications considered as a computer-executable programs (paras 0005 and 0065)) a designation indicator of a particular data file that is associated with the computer-executable program indicating that the particular file is to be stored in the discardable portion of the memory; (the disclosure of “applications running on the host 240 determine that a file is a discardable file and send a flag or other indication to the storage controller 220 indicating that the file is a discardable file. The applications running on the host 240 send the flag or other indication as part of storage protocols for requesting to store a file on the storage device” (para 0065) suggests that one of the applications, which is a computer-executable program, requesting to store a file on the storage device; and the indicator is considered as designation indicator of the file indicating that the file is to be stored in the discardable portion of the storage area #110. The file is considered as a particular file associated with the application)
in response to receiving the designation indictor of the particular data file, storing the particular data file in one or more particular pages of the discardable portion of the memory; (disclosing in response to receiving the indicator of the file, the storage allocator #244 determines the file is discardable, marks the file a discarding priority level, and instructs the storage controller #220  to store the file in the discardable portion of the storage area #110 (paras 0066 and 0074; fig. 4 and relevant texts). Since the storage area #110 may be of a NAND flash memory (para 0057) comprising physical flash pages (para 0177); thereby, the discardable file is assumed to be stored in one or more pages of the discardable portion of the storage area #110, wherein the pages are associated with respective logical addresses (paras 0013, 0015 and 0134; fig. 29 and relevant texts))
identifying a further computer-executable program that requires at least one of the one or more particular pages of the discardable portion of the memory to be written; (the method for storing discardable files does not apply to a particular request from a particular application. It is applied to any request from any application; and therefore, one of the plurality of applications considered as a further computer-executable program may use the method to send a file storage request (para 0076; fig. 4 and relevant texts). Disclosing in response to a request from another application (fig. 4, step #410) among the plurality of applications running on the host #240 (para 0065), the storage allocator #114 searches for a discardable file in a storage space to be deleted for re-allocation of the storage space, which is to be written with the new user file (paras 0079 and 0080-0083); and thereby, the another application, which may be considered as a further computer-executable program, is being identified)
in response to identifying the further computer-executable program, marking the one or more particular data file as discardable for generating free storage space; (disclosing in response to a request from the application or program (fig. 4, step #410), the storage allocator #114 searches for and marks a discardable file in a storage space to be deleted; and thereby, generating a free storage space to re-allocated for storing the new user file (paras 0079 and 0080-0083))
receiving, from the computer-executable program, a request for the particular data file; and (disclosing receiving a request from the application to access the discardable file (paras 0137, 0140, 0142, and 0144; fig. 19 and relevant texts))
in response to receiving the request, providing, to the computer-executable program, a notification that the particular data file is discardable for the computer-executable program. (disclosing in response to the request, notifying the application that the marked file is a discardable file (paras 0138 and 0060-0061; fig. 4 and relevant texts)) 
Lin recites
identifying a further computer-executable program that requires at least one of the one or more particular pages of the discardable portion of the memory to be written 
But Lin does not explicitly recite
identifying a further computer-executable program that requires at least one of the one or more particular pages of the discardable portion of the memory to be overwritten or powered off
However, Pauley discloses a method for reallocating storage space, comprising in response to receiving a data download request from the first application, which has higher 
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method for reallocating storage space of Lin, to include the method for reallocating storage space of Pauley. Therefore, the combination discloses identifying a further computer-executable program that requires at least one of the one or more particular pages of the discardable portion of the memory to be overwritten or powered off. The person of ordinary skill in the art would have been motivated to apply the modification for preventing thrashing, improving the cache performance; and thereby, improved performance of computing devices (Pauley, paras 0004 and 0031))
Lin recites
in response to identifying the further computer-executable program, marking the one or more particular data file as discardable for generating free storage space 
But Lin does not explicitly recite
in response to the identifying the further computer-executable program, marking the one or more particular pages that include the particular data file as invalid for the computer-executable program
However, Pauley discloses a method for reallocating storage space, comprising in response to receiving a data download request from the first application, which has higher priority than the priority of the second application, the method deletes data for the second application in a portion of a cache (para 0071) so that “the computing device 102 can effectively perform the data operation for the higher priority application” (para 0058). In addition, the memory allocation controller #118 facilitates the data structure #328 to store data “that can be used to track the performance of the cache data deletion procedures #326” (para 0059); and that suggests that the memory allocation controller #118 performs certain functions, including at least to unmap the portion from the second application; and the unmapping of the portion serves as marking the portion as invalid for the second application. The portion is a discardable portion of the cache and comprises one or more particular pages whose content is going to be replaced by the data of the first application. The second application and first application may be considered as the computer-executable program and the further computer-executable program, respectively. Thus, this method is analogous to what has been done by Lin.
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method for reallocating storage space of Lin, to include the method for reallocating storage space of Pauley. Therefore, the combination discloses in response to the identifying the further computer-executable program, 
Lin recites
in response to receiving the request, providing, to the computer-executable program, a notification that the particular data file is discardable for the computer-executable program
But Lin does not explicitly recite
in response to receiving the request, providing, to the computer-executable program, a notification that the particular data file is invalid for the computer-executable program
However, Hempel discloses a method for allocating memory blocks to applications (abstract), comprising in response to receiving a request to access data in an invalid location from an application #6, the method reports an error message to the application #6 (paras 0037 and 0043; see also para 0049). Thus, this method is analogous to what has been done by Lin.
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method for reallocating storage space of Lin, to include the method for allocating storage space of Hempel. Therefore, the combination discloses in response to receiving the request, providing, to the computer-executable program, a notification that the particular data file is invalid for the computer-executable program. The person of ordinary skill in the art would have been motivated to apply 

	With respect to claim 2, the combination of Lin and Pauley recites
The computer-implemented method of claim 1, further comprising: receiving, from the computer-executable program, a designation indicator of an additional data file that is associated with the computer-executable program that the additional data file is to be stored in the durable portion of the memory; (Lin, disclosing receiving from the application an additional data file (fig. 6, step #650 and #620), in which the additional file may be evaluated as a non-discardable file based on an indicator received from the application as described in the rejection for claim 1. As the non-discardable file is assigned a discarding level “0”, the non-discardable is to be stored in the durable portion of the storage area #110 (para 0065; see the rejection for claim 1). Disclosing receiving and storing new user file in the free storage space #190 (para 0078))
in response to receiving the designation indicator of the additional data file, storing the additional data file in one or more additional pages of the durable portion of the memory; and (Lin, disclosing storing the new user file in the free storage space #190 (para 0078); and the new user file and the free storage space #190 may be considered as additional data file and one or more additional pages) in response to identifying an occurrence of an computing condition, (disclosing the assigning a discarding priority level to the discardable file is based on one or more criteria, including “the probability of using the file, the probable revenue associated with using the file, the file's size, the file's type, the file's location, the file's age, etc.” (para 0052). 
maintaining the one or more pages that includes the additional data file as valid for the computer-executable program. (Pauley, disclosing, for an application, the method deletes cache data having low priority while maintaining cache data having high priority for the application (paras 0060-0061))

	With respect to claim 3, Lin recites
The computer-implemented method of claim 1, wherein the particular data file is an image file, video file, or audio file. (disclosing the file may be a music file, video file, etc. (para 0056))

With respect to claim 4, Lin recites
 The computer-implemented method of claim 1, wherein a storage size of the particular data file is greater than a threshold size. (Lin, disclosing the size of a free storage space for storing the file, which is the new file, is larger than a predetermined size (para 0073))

Claim 5: canceled.
Claim 6: canceled.


The computer-implemented method of claim 1, wherein identifying the further computer-executable program that requires at least one of the one or more particular pages of the discardable portion of the memory to be overwritten or powered off further (refer to the rejection for claim 1) includes identifying an activation of a further computer-executable program, and (Lin, the disclosure of “Typically, applications running on the host 240 determine that a file is a discardable file and send a flag or other indication to the storage controller 220 indicating that the file is a discardable file” (para 0066) and “The file system 160 provides the owner user ID the ability to define what additional user IDs, associated with other users or applications, may access the discardable file and what actions the additional user IDs may take with respect to the discardable file. It will be appreciated that depending on the use of the discardable file, an additional user ID may be associated with a single application or a single user, or the additional user ID may be a shared user ID that is associated with multiple applications or multiple users” (para 0141) suggests that one of the running applications has been activated and considered as a further computer-executable program during identifying probability of using respective file (para 0052))
 in response, marking the one or more particular pages that includes the particular data file as invalid for the computer-executable program, (similar rejection for claim 1 is applied, mutate mutandis, to claim 7) wherein the further computer-executable program has a higher processing priority than the computer-executable program. (Lin, the disclosure of applications associated with movie trailers or advertisements would have a higher discarding priority than applications associated with the actual movie because users usually don't like 

With respect to claim 8, Lin recites
The computer-implemented method of claim 7, further comprising, in response to identifying the activation of the further computer-executable program, reallocating the one or more particular pages of the discardable portion of the memory to one or more additional data files associated with the further computer-executable program. (Lin, disclosing deleting discardable files to free sufficient storage space and allocate the free sufficient storage space for storing the new user file (para 0080); wherein the new user file is associated with an application considered as the further computer-executable program and the free sufficient storage space is assumed to comprise one or more pages)

With respect to claim 9, the combination of Lin and Pauley recites
The computer-implemented method of claim 1, wherein storing the particular data file in the one or more particular pages of the discardable portion of the memory includes storing the particular data file in one particular page of the discardable portion of the memory, and (similar rejection for claim 1 is applied, mutatis mutandis, to claim 9) wherein marking the one or more particular pages that includes the particular data file as invalid for the computer-executable program includes marking the one particular page that includes the particular data file as invalid for the computer-executable program. (Pauley, according to the 

With respect to independent claim 14, Lin recites
A system (a portable storage device #200 (para 0065)) comprising a processor having access to memory media storing instructions executable by the processor to: (disclosing the host comprises one or more processors (para 0187) allocating, by an operating system of a computing device, (in a modern computing device, operating system manages computer hardware, software resources, and provides common services for computer programs and applications; thereby, host operating system #2804 allocates memory resource in the portable storage device (para 0169)) computer-implemented memory into a discardable portion and a durable portion; receiving, from a computer-executable program, a designation indicator of a particular data file that is associated with the computer-executable program indicating that the particular file is to be stored in the discardable portion of the memory; in response to receiving the designation indictor of the particular data file, storing the particular data file in one or more particular pages of the discardable portion of the memory; identifying a further computer-executable program that requires at least one of the one or more particular pages of the discardable portion of the memory to be overwritten or powered off; in response to identifying further computer-executable program, marking the one or more particular pages that include the particular data file as invalid for the computer-executable program; receiving, from the computer-executable program, a request for the particular data file; and in response to receiving the request, providing, to the computer-executable program, a notification that the particular data file is invalid for the computer-executable program. (similar rejection for claim 1 is applied, mutatis mutandis, to claim 14)

With respect to claim 15, the combination of Lin and Pauley recites
 The system of claim 14, the operations further comprising: receiving, from the computer-executable program, a designation indicator of an additional data file that is associated with the computer-executable program that the additional data file is to be stored in the durable portion of the memory; in response to receiving the designation indicator of the additional data file, storing the additional data file in one or more additional pages of the durable portion of the memory; and in response to identifying an occurrence of a computing condition, maintaining the one or more pages that includes the additional data file as valid for the computer-executable program. (similar rejection for claim 2 is applied, mutatis mutandis, to claim 15)

With respect to claim 16, Lin recites
The system of claim 14, wherein the particular data file is an image file, video file, or audio file. (similar rejection for claim 3 is applied, mutatis mutandis, to claim 16)

With respect to claim 17, Lin recites
The system of claim 14, wherein a storage size of the particular data file is greater than a threshold size. (similar rejection for claim 4 is applied, mutatis mutandis, to claim 17)

Claim 18: canceled.
Claim 19: canceled.

With respect to independent claim 20, Lin recites
A non-transitory computer-readable medium storing software comprising instructions executable by one or more computers which, (portable storage devices (para 0167)) upon such execution, cause the one or more computers to perform operations comprising: (para 0187)
allocating, by an operating system of a computing device, computer-implemented memory into a discardable portion and a durable portion; receiving, from a computer-executable program, a designation indicator of a particular data file that is associated with the computer-executable program indicating that the particular file is to be stored in the discardable portion of the memory; in response to receiving the designation indictor of the particular data file, storing the particular data file in one or more particular pages of the discardable portion of the memory; identifying a further computer-executable program that requires at least one of the one or more particular pages of the discardable portion of the memory to be overwritten of powered off; in response to identifying further computer-executable program, marking the one or more particular pages that include the particular data file as invalid for the computer-executable program; receiving, from the computer-executable program, a request for the particular data file; and in response to receiving the request, providing, to the computer-executable program, a notification that the particular data file is invalid for the computer-executable program. (similar rejection for claim 1 is applied, mutatis mutandis, to claim 20)

Claims 10 and 12 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Lin et al. (US 2012/0047154, hereafter Lin), in view of Pauley et al. (US 2018/0335968, hereafter Pauley), and in view of Hempel (US 2006/0236026), as applied to claim 1 above, in view of Liang et al. (US 2021/0089444, hereafter Liang)
	With respect to claim 10, Lin recites
 The computer-implemented method of claim 9, wherein the one particular page includes data file. (see the rejection for claim 1)
Lin recites
the one particular page includes data file
But Lin does not explicitly recite
the one particular page includes one or more other data files
However, Liang discloses a method for reallocation a portion of memory (abstract) a page may include user data and metadata (para 0039); where metadata may be considered as other data file. Thus, this method is analogous to what has been done by Lin.
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method for allocating memory resource of Lin, to include the method for allocating memory of Liang. Therefore, the combination discloses the one particular page includes one or more other data files. The person of ordinary skill in the art would have been motivated to apply the modification for improving 

With respect to claim 12, Lin recites
The computer-implemented method of claim 1, wherein the memory includes table for the one or more pages of the discardable portion of the memory, wherein marking the one or more particular pages that includes the particular data file as invalid for the computer-executable program includes modifying the page table for the one or more particular pages. (Lin, disclosing maintaining in a storage area  of the storage device a host file system data structure, which is “in the form of a table, a hash map, a binary tree, an array or a list” (para 0014); where the table is to keep track storage areas, including the discardable portion, in the storage device for allocation operation (para 0054)
Lin recites
the memory includes table for the one or more pages of the discardable portion
But Lin does not explicitly recite
the durable portion of the memory includes a page table for the one or more pages of the discardable portion
	However, Yokoya discloses a memory #120 comprising a plurality of spaces (para 0036; fig. 1, #120), comprising user space and a space for storing pages tables #122 and #124. The disclosure of page(s) from the user space may be reclaimed during respective application has been idle for a long time (para 0038) suggests that a portion of the user space may be considered as a discardable portion. Since the table #122 is used to translate user space 
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method for allocating memory resource of Lin, to include the method of page table of Yokoya. Therefore, the combination discloses the durable portion of the memory includes a page table for the one or more pages of the discardable portion. The person of ordinary skill in the art would have been motivated to apply the modification for contributing in saving power and improving performance (Yokoya, paras 0002 and 0046))

Claim 11 is rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Lin et al. (US 2012/0047154, hereafter Lin), in view of Pauley et al. (US 2018/0335968, hereafter Pauley), and in view of Hempel (US 2006/0236026), as applied to claim 1 above, in view of Liang et al. (US 2021/0089444, hereafter Liang), and in view of Sinclair (US 2006/0184719)
With respect to claim 11, Lin
The computer-implemented method of claim 1, wherein storing the particular data file in the one or more particular pages of the discardable portion of the memory includes storing the particular data file in one or more particular pages of the discardable portion of the memory such that the particular data file occupies the one or more particular pages, and wherein marking the one or more particular pages that includes the particular data file as invalid for the computer-executable program includes marking the one or more particular pages that includes the particular data file as invalid for the computer-executable program. (see the rejection for claims 1, 10, and 12)
Lin recites
storing the particular data file in one or more particular pages
the particular data file occupies the one or more particular pages
marking the one or more particular pages that includes the particular data file as invalid (see the rejection for claims 10 and 12) 
But Lin does not explicitly recite
storing the particular data file in two particular pages
the particular data file straddles the two particular pages
marking the two particular pages that includes the particular data file as invalid
However, Sinclair discloses a method for utilizing memory (abstract), comprising 
storing the particular data file in two particular pages
(disclosing storing a file, namely file 1, in two consecutive page 0 and page 1 (para 0167; fig. 18 and relevant texts))
the particular data file straddles the two particular pages
(disclosing when the files become invalid, a garbage collection is performed on the pages when the host interface is idle (para 0120; fig. 26: step #269 and #265) or when the host is inactive (para 0218). As the file is stored in two consecutive pages, then the file is considered as to straddle the two pages)


marking the two particular pages that includes the particular data file as invalid
(the disclosure of the garage collection performed on the pages above indicates that the method has marked the page that contains the invalid or obsolete file) Thus, this method is analogous to what has been done by Lin.
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method for allocating memory resource of Lin, to include the method for utilizing memory Sinclair. Therefore, the combination discloses the claimed subject matter of claim 11. The person of ordinary skill in the art would have been motivated to apply the modification for increased efficiency of memory utilization; and thereby, saved storage space, power, and cost (Sinclair, abstract))

Claim 13 is rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Lin et al. (US 2012/0047154, hereafter Lin), in view of Pauley et al. (US 2018/0335968, hereafter Pauley), and in view of Hempel (US 2006/0236026), as applied to claim 1 above, in view of Kottilingal et al. (US 2014/0047251, hereafter Kottilingal)
With respect to claim 13, Lin recites
The computer-implemented method of claim 1, wherein the computer-executable program is video or music application. (Lin discloses applications may be associated with music, video (para 0056), movies, etc. (paras 0005 and 0052)
Lin recites
the computer-executable program is video or music application
But Lin does not explicitly recite
the computer-executable program is an augmented reality (AR) or virtual reality (VR) computer-executable program
However, Kottilingal discloses a method for allocating memory space for software processes of applications running on a computer system (para 0002-0003), wherein the applications comprise “one or more of a multimedia application, a video player application, a streaming video application, a virtual reality application, an augmented reality application, a gaming application, a computer vision application, a video conferencing application, a gesture-recognition application, and a speech recognition application” (para 0005), analogous to what has been done by Lin
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method for allocating memory for applications of Lin, to include the method for allocating memory for applications of Kottilingal. Therefore, the combination discloses the computer-executable program is an augmented reality (AR) or virtual reality (VR) computer-executable program. The person of ordinary skill in the art would have been motivated to apply the modification for improving the performance capabilities and power consumption characteristics of mobile devices operating with different applications (Kottilingal, para 0001))

Response to Arguments
Applicant’s arguments, see the Remarks, filed 02/23/2021, with respect to the rejection(s) of claim(s) 1-20 under AIA  U.S.C. 103 have been fully considered and are Pauley, Hempel, and Liang.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG KHANH TA whose telephone number is (571)272-6380.  The examiner can normally be reached on Mon -Thurs, 7-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN BERTRAM/Primary Examiner, Art Unit 2137